         Case 20-00653-dd         Doc 8     Filed 02/24/20 Entered 02/24/20 12:54:22                Desc Main
                                             Document     Page 1 of 1

                                          United States Bankruptcy Court
                                                 District of South Carolina
 In re   Gloria James McCLain                                                         Case No.    20-00653
                                                             Debtor(s)                Chapter     7




                     MOTION FOR LOSS MITIGATION/MORTGAGE MODIFICATION

To: Home Point Financial (“Mortgage Creditor”) and Parties in Interest

The Debtor, through counsel, hereby moves the Court for an Order allowing Loss Mitigation/Mortgage Modification with
respect to the following property:

                   Property Address: 1309 Kennedy Haines Road Pamplico, SC 29583 Florence County
                                                 TMS: 00317 02 014
                                                   Loan Number :
                                               Home Point Financial C
                                  Nmls#7706 9 Entin Rd St Parsippany NJ 07054-0000

The Debtor requests an order allowing the parties to participate in the Loss Mitigation/Mortgage Modification Portal
Program or an Order allowing the Debtors to participate in the Loss Mitigation/Mediation Program. Debtor is currently in
an active Chapter 7 and no prior motions for relief of the automatic stay have been filed. Debtor has completed the
internet requirements necessary to execute a loan modification on the DMM Portal. This Honorable Court has shown a
willingness to grant or allow such orders if the following elements are met:

         1. Creditor consents or does not object to said motion;
         2. The allotted time does not exceed 120 days for an answer through the DMM Portal; and
         3. If after 120 days the loan modification has not been executed, said Order is no longer in effect and Creditor is
            free to seek relief of the stay, if applicable.


Wherefore, the debtor prays that this Honorable Court grant an Order allowing loss mitigation to be executed via the
DMM Portal.




                                                          /s/ Benjamin R. Matthews
                                                          Benjamin R. Matthews 3332
                                                          Matthews and Megna, LLC
                                                          3400 West Avenue
                                                          Columbia, SC 29203
                                                          803-799-1700Fax:803-254-3578
                                                          benrusmat@gmail.com
